UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
JOUHAN RIVERA,                                                  :
                                                                :
                                    Plaintiff,                  :
                                                                :   MEMORANDUM AND ORDER
                  -against-                                     :        16-cv-1105 (DLI)
                                                                :
DEA SPECIAL AGENT DAVID T. SAMILO,                              :
                                                                :
                                    Defendant.                  :
----------------------------------------------------------------x

DORA L. IRIZARRY, Chief United States District Judge:

        On March 4, 2016, Plaintiff Jouhan Rivera (“Plaintiff”) initiated this action against

Defendant Drug Enforcement Agency Special Agent David T. Samilo (“Samilo”) and others for

alleged violations of Plaintiff’s constitutional rights in connection with his arrest during a traffic

stop in 2013. On March 30, 2018, the Court granted in part and denied in part Defendants’ motion

to dismiss the complaint (the “March 30, 2018 Order”). (Docket Entry No. 58). The Court

dismissed all claims against all Defendants except Plaintiff’s damages claim against Samilo for

injuries allegedly sustained when Samilo allegedly used excessive force when handcuffing

Plaintiff during his arrest.

        On July 12, 2018, the Court held a pretrial conference. At the conference, the Court asked

the parties to submit supplemental briefing to address the application of the intervening case from

the United States Supreme Court captioned Ziglar v. Abbasi, 137 S.Ct. 1843 (2017). This opinion

addresses that supplemental briefing. For the reasons set forth below, the Court finds that

Plaintiff’s claim cannot stand under Ziglar, and this action is dismissed.
I.      BACKGROUND

        On the evening of October 22, 2013, Samilo and other federal law enforcement officers

were surveilling Plaintiff as part of a narcotics investigation. 1 While following a vehicle in which

Plaintiff was a passenger, the officers initiated a traffic stop. Plaintiff and the driver were searched

for weapons. A search of the vehicle uncovered a duffel bag containing approximately three

kilograms of cocaine in the spare tire well of the trunk. Plaintiff was placed under arrest. Plaintiff

alleges that he told the arresting officers, including Samilo, that he had a hand injury, and that the

handcuffs were too tight and aggravating that injury. Plaintiff alleges that Samilo squeezed the

cuffs even tighter, would not let him retrieve a hand brace from the car, and that he sought medical

assistance as a result of these injuries.

        On March 4, 2016, Plaintiff filed his complaint against Samilo and six other federal officers

alleging violations of Plaintiff’s Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendment rights

under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971), the seminal case in which the

Supreme Court found an implied right of action for money damages against federal officers for

certain violations of a plaintiff’s constitutional rights. (Docket Entry No. 1.)

        On April 21, 2017, the defendants moved to dismiss the Complaint pursuant to Rules

12(b)(1), 12(b)(5), 12(b)(6) of the Federal Rules of Civil Procedure, and, in the alternative, for

summary judgment pursuant to Rule 56. (Docket Entry No. 39.) On March 30, 2018, the Court

granted in part and denied in part defendants’ motion. (Docket Entry No. 58.) The only claim that

survived defendants’ motion is Plaintiff’s claim for a violation of his Fourth Amendment rights

against Samilo for allegedly using excessive force in handcuffing Plaintiff.




1
        A complete recitation of the factual and procedural background is contained in the Court’s March 30, 2018
Order. (Docket Entry No. 58).

                                                       2
       On June 19, 2017, the Supreme Court issued its decision in Ziglar v. Abassi, 137 S.Ct. 1843

(2017), which clarified the analysis to be applied by the lower courts when deciding whether to

find an “implied right of action” under Bivens.

       On July 12, 2018, the Court held a pretrial conference. The Court, sua sponte, directed the

parties to submit supplemental briefing to address the impact of Ziglar on Plaintiff’s excessive

force claim. The supplemental briefing was completed on August 23, 2018. (See, Samilo Br.,

Docket Entry No. 71; Rivera Br., Docket Entry No. 73; Samilo Rep., Docket Entry No. 75.)

       For the reasons that follow, the Court finds that Ziglar and separation of powers principles

counsel against finding an implied right of action on the facts of this case. Plaintiff’s sole

remaining claim is dismissed.

II.    DISCUSSION

       For a plaintiff to enforce his constitutional rights he must have a cause of action. That is,

there must be a statute passed by Congress or a judicially implied claim for relief. Here, Plaintiff

cannot point to any statute that would allow him to prosecute this action. The only question is

whether there is a judicially implied claim for relief.

       A.      Bivens

       In Bivens v. Six Unknown Narcotics Agents, 403 U.S. 388 (1971), the Supreme Court

recognized “an implied private action for damages against federal officers alleged to have violated

a citizen’s constitutional rights.” McGowan v. United States, 825 F.3d 118, 123 (2d Cir. 2016)

(quoting Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001)). The Bivens Court implied a

private right of action under the Fourth Amendment for an unreasonable search and seizure claim

against FBI agents for handcuffing a man in his own home without a warrant. Bivens, 403 U.S. at

389, 397. Since then, the Supreme Court has recognized Bivens claims in only two other



                                                  3
circumstances: (1) under the Fifth Amendment’s Due Process Clause for gender discrimination

against a congressman for firing his female secretary, Davis v. Passman, 442 U.S. 228 (1979), and

(2) under the Eighth Amendment’s prohibition on cruel and unusual punishment against prison

officials for failure to treat an inmate’s asthma which led to his death, Carlson v. Green, 446 U.S.

14 (1980).

       “Although Carlson and Davis were handed down within a decade of Bivens, they mark the

beginning of a still-unbroken period of nearly 40 years since the Supreme Court has authorized a

Bivens damages action covering the exercise of any other constitutional right.” Sanford v. Bruno,

2018 WL 2198759, at *3 (E.D.N.Y. May 14, 2018). This supports the majority’s observation in

Malesko that, since Bivens, “we have retreated from our previous willingness to imply a cause of

action where Congress has not provided one.” 534 U.S. at 67 n.3. It also supports the even stronger

observation of two concurring Justices that

       Bivens is a relic of the heady days in which this Court assumed common-law
       powers to create causes of action—decreeing them to be “implied” by the mere
       existence of a statutory or constitutional prohibition. . . . [W]e have abandoned that
       power to invent “implications” in the statutory field. There is even greater reason
       to abandon it in the constitutional field, since an “implication” imagined in the
       Constitution can presumably not even be repudiated by Congress.

Malesko, 534 U.S. at 75 (Scalia, J., concurring) (internal citations omitted).

       Notwithstanding the Supreme Court’s retreat, lower courts have relied on Bivens as a

blueprint for implying causes of action. Although acknowledging that the judicial damage remedy

in Bivens itself is “extraordinary” and should “rarely if ever be applied in ‘new contexts,’” Arar v.

Ashcroft, 585 F.3d 559, 571 (2d Cir. 2009) (en banc) (quoting Malesko, 534 U.S. at 69), lower

courts have recognized implied rights of action premised on constitutional rights other than the

three identified by the Supreme Court.




                                                 4
       B.       Ziglar

       Recently, however, the Supreme Court has re-emphasized that courts should not imply

rights and remedies as a matter of course, “no matter how desirable that might be as a policy matter,

or how compatible with the statute [or constitutional provision].” Ziglar, 137 S. Ct. at 1856

(quoting Alexander v. Sandoval, 532 U.S. 275, 286-87 (2001)). “Given the notable change in the

[Supreme] Court’s approach to recognizing implied causes of action . . . the Court has made clear

that expanding the Bivens remedy is now a ‘disfavored’ judicial activity.” Id. at 1857 (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)).

       Ziglar also made it clear that the only recognized implied rights of action are the narrow

situations presented in Bivens, Davis, and Carlson.         Practically speaking, this means that,

post-Ziglar, even where a Court of Appeals had previously found a Bivens remedy, that court or a

district court must reconsider whether one is available. See, 137 S. Ct. at 1865 (vacating the

Second Circuit’s holding in Turkmen v. Hasty, 789 F.3d 218 (2015) (panel decision), and Turkmen

v. Hasty, 808 F.3d 197 (2015) (en banc), because the court failed to conduct the appropriate Bivens

analysis); See also, Vanderklok v. United States, 868 F.3d 189, 199-200 (3d Cir. 2017) (holding

that, even though the Third Circuit previously had found a Bivens remedy in a First Amendment

retaliation context, that precedent no longer holds in light of Ziglar and the court “must look at the

issue anew in this particular context, . . . and as it pertains to this particular category of

defendants”).

       The recognition of a cause of action is context specific. The Supreme Court has set out a

rigorous two-step inquiry for courts to determine whether to imply a Bivens cause of action in a

new context or against a new category of defendants. First, the court must determine whether a

plaintiff’s claims arise in a new Bivens context. “If the case is different in a meaningful way from



                                                  5
previous Bivens cases decided by [the Supreme Court], then the context is new.” Ziglar, 137 S.Ct.

at 1859. The Supreme Court did not offer an “exhaustive list of differences that are meaningful

enough to make a given context a new one,” but it did offer examples that “might prove

instructive.” Id. at 1859-60. The Court held that

       [a] case might differ in a meaningful way because of the rank of the officers
       involved; the constitutional right at issue; the generality or specificity of the official
       action; the extent of judicial guidance as to how an officer should respond to the
       problem or emergency to be confronted; the statutory or other legal mandate under
       which the officer was operating; the risk of disruptive intrusion by the Judiciary
       into the functioning of other branches; or the presence of potential special factors
       that previous Bivens cases did not consider.

Id. at 1860.

       If the case presents a new factual context for a Bivens claim, then the court proceeds to the

second step and asks, “whether any alternative, existing process for protecting the interest amounts

to a convincing reason for the Judicial Branch to refrain from providing a new and freestanding

remedy in damages.” Wilkie v. Robbins, 551 U.S. 537, 550 (2007). Irrespective of whether an

alternative remedy exists, a federal court must also conduct a specific analysis, “paying particular

heed . . . to any special factors counselling hesitation before authorizing a new kind of federal

litigation.” Id. (internal quotation marks omitted). This second step often is referred to as the

special factors analysis. “The Court’s precedents now make clear that a Bivens remedy will not

be available if there are special factors counselling hesitation in the absence of affirmative action

by Congress.” Ziglar, 137 S. Ct. at 1857 (internal quotation marks omitted).

       Although the Supreme Court “has not defined the phrase ‘special factors counselling

hesitation,’” the Court has observed that “[t]he necessary inference, though, is that the inquiry

must concentrate on whether the Judiciary is well suited, absent congressional action or instruction,

to consider and weigh the costs and benefits of allowing a damages action to proceed.” Id. at



                                                   6
1857-58. Put more simply, “to be a ‘special factor counselling hesitation,’ a factor must cause a

court to hesitate before answering that question in the affirmative.” Id. at 1858.

       C.      Analysis

               1.      This Case Presents a New Bivens Context

       What remains of this case is a claim by an arrestee under the Fourth Amendment for use

of excessive force incident to a lawful arrest executed pursuant to probable cause. That arrest

arose from a lawful vehicle search that itself was executed pursuant to probable cause. This is not

one of the narrow situations presented in Bivens, Davis, and Carlson.

       Both Davis and Carlson are distinguished easily on both their facts and the constitutional

right at issue. Davis involved a Fifth Amendment claim against a Congressman for firing his

female secretary. Carlson involved an Eighth Amendment claim against prison officials for failure

to treat an inmate’s asthma.

       Whether this case presents a new context from Bivens itself requires a closer examination

because, as Plaintiff points out, Bivens and the present case involve Fourth Amendment claims for

actions of federal narcotics officers of similar rank. Plaintiff essentially argues that the Ziglar

Court’s narrow preservation of Bivens establishes that the Court “never indicated an intent to

remove a Fourth Amendment claim from the list of long recognized Bivens claims.” (Rivera Br.

(Docket Entry No. 73) at 3.) But it is clear from Ziglar and other Supreme Court precedent that

simply because a plaintiff asserts the same constitutional right as one of the three recognized

cases—the Fourth Amendment (Bivens), the Fifth Amendment (Davis), or the Eighth Amendment

(Carlson)—does not mean the case does not present a new context. Ziglar, 137 S. Ct. at 1859.

“[Ziglar] makes plain that even though a Bivens action lies for some constitutional violations (like

the Fourth Amendment claim in Bivens), it does not lie for all violations (like the Fourth



                                                 7
Amendment claim in [Ziglar]).” Rodriguez v. Swartz, 899 F.3d 719, 737 (9th Cir. 2018). The

Supreme Court has refused to extend Bivens to contexts beyond the specific clauses of the specific

amendments for which a cause of action had been implied, or even to other classes of defendants

facing liability under those same clauses. Compare, Davis, 442 U.S. at 243-44 (permitting Bivens

action against a Congressman for violation of an employee’s Fifth Amendment due process rights)

with Schweiker v. Chilicky, 487 U.S. 412, 428-29 (1988) (refusing to permit a Bivens action for

violations of Fifth Amendment due process rights in a social security context). See also, Wilkie,

551 U.S. at 541 (refusing to extend Bivens to invasion of property rights under the Fifth

Amendment); Malesko, 534 U.S. at 63 (refusing to extend Bivens to alleged Eighth Amendment

violations by employees of private prisons).

       Instead of looking only to which constitutional amendment is cited, the Court must assess

Ziglar’s non-exhaustive list of factors, including “the constitutional right at issue.” Ziglar, 137 S.

Ct. at 1859–60 (emphasis added). The constitutional right at issue in Bivens was the plaintiff’s

privacy right. Bivens, 403 U.S. at 390 (“[T]he rights that [Bivens] asserts [are] primarily rights of

privacy . . .”); Id. at 408 (Harlan, J., concurring) (“The personal interests protected by the Fourth

Amendment are those we attempt to capture by the notion of ‘privacy.’”). In this case, Plaintiff’s

claim is not for a violation of his privacy rights, or for a warrantless invasion of his home and the

unreasonable search and seizure of his property. Instead, Plaintiff’s claim arises from the force

allegedly applied in making a lawful street arrest.

       The case also differs meaningfully from Bivens because the “legal mandate under which

the officer was operating” is materially different. Plaintiff’s arrest was made upon probable cause

after a valid vehicle search conducted with probable cause. (See, March 30, 2018 Order at 16-19).




                                                  8
The officers in Bivens arrested the plaintiff in his home without a warrant and without probable

cause. Bivens, 403 U.S. at 389, n.1.

         For the foregoing reasons, this case differs meaningfully from Bivens. The Court must

now conduct the second step of the Ziglar inquiry.

                  2.        Alternative Remedies and Special Factors

         The next step of the analysis focuses on whether there are any special factors counseling

against a judicially-created damages remedy, including whether any alternative remedies existed.

Here, Plaintiff had an available tort remedy under the Federal Tort Claims Act (“FTCA”), which

provides congressional consent for certain tort claims brought against the United States, including

certain claims about abusive federal law enforcement officers. See, 28 U.S.C. §§ 2674, 2680(h).2

         Plaintiff argues that, because the statute of limitations of his FTCA claim has run, he has

no effective alternative avenue for redress.                Plaintiff misreads the case law.              The present

unavailability of an FTCA claim is immaterial to the analysis of whether the existence of an

adequate alternative process counsels in favor of judicial restraint. See, Sanford, 2018 WL

2198759, at *7 (The remedies that existed “to address plaintiff’s situation here are thus adequate




2
          The FTCA gives federal district courts exclusive jurisdiction over claims against the United States for “injury
or loss of property, or personal injury or death caused by the negligent or wrongful act or omission” of a federal
employee “acting within the scope of his office or employment.” 28 U.S.C. § 1346(b)(1). This broad waiver of
sovereign immunity is subject to a number of exceptions set forth in § 2680. One such exception, relating to intentional
torts, preserves the Government’s immunity from suit for “[a]ny claim arising out of assault, battery, false
imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or
interference with contract rights.” § 2680(h). The Supreme Court has referred to § 2680(h) as the “intentional tort
exception.” Levin v. United States, 568 U.S. 503, 506 (2013) (internal quotation marks omitted).
          In 1974, after the Supreme Court decided Bivens in 1971, Congress carved out an exception to § 2680(h)’s
preservation of the United States’ sovereign immunity for intentional torts by adding a proviso covering claims that
arise out of the wrongful conduct of law enforcement officers. See, Act of Mar. 16, 1974, Pub. L. 93–253, § 2, 88
Stat. 50. Known as the “law enforcement proviso,” this provision extends the waiver of sovereign immunity to claims
for six intentional torts, including assault and battery, that are based on the “acts or omissions of investigative or law
enforcement officers.” § 2680(h). The proviso defines “‘investigative or law enforcement officer’” to mean “any
officer of the United States who is empowered by law to execute searches, to seize evidence, or to make arrests for
violations of Federal law.” Id.


                                                            9
for purposes of determining whether to imply a Bivens remedy—even though those remedies did

not work in this instance.”); See also, Vega v. United States, 881 F.3d 1146, 1153-54 (9th Cir.

2018) (a plaintiff’s failure to bring negligence claims in addition to Bivens claims does not affect

the status of the negligence claims as an adequate alternative process). That Plaintiff allowed the

statute of limitations to run on his claim does not change the separation of powers principles at

play when assessing whether Congress has established an alternative remedy. “[J]ust because

Congress has not enacted a remedial scheme that would satisfy plaintiff on the facts of his

particular case does not mean that the alternative remedial scheme that it did pass is inadequate

under Ziglar.” Sanford, 2018 WL 2198759, at *6.

       Additionally, Plaintiff had some avenues for redress under New York state law to the extent

he claimed that Samilo’s actions placed him outside the scope of his federal employment. See,

Vanderklok, 868 F.3d at 204 (where the United States does not substitute itself for the individual

defendant, “claims against an egregiously erring government employee could not be dismissed on

sovereign immunity grounds” and could proceed against the individual in state court). The

ultimate success of a potential state law claim is irrelevant to the alternative process inquiry. See,

Vega, 881 F.3d at 1155 (“That Vega’s state law claims ultimately failed to satisfy the requirements

of [state] law . . . does not mean that he did not have access to alternative or meaningful remedies.”)

(citing Minneci v. Pollard, 565 U.S. 118, 129 (2012)). Nor is it relevant whether state law claims

or claims brought under the FTCA “provide complete relief.” Bush v. Lucas, 462 U.S. 367, 387

(1983). “[S]tate remedies and a potential Bivens remedy need not be perfectly congruent.”

Minneci, 565 U.S. at 619.

       The existence of these alternative avenues for redress is a special factor counseling against

an implied right of action. As Ziglar instructs:



                                                   10
       if Congress has created “any alternative, existing process for protecting the [injured
       party’s] interest” that itself may “amoun[t] to a convincing reason for the Judicial
       Branch to refrain from providing a new and freestanding remedy in damages.”
       Wilkie, supra, at 550, 127 S.Ct. 2588; see also Bush, supra, at 385–388, 103 S.Ct.
       2404 (recognizing that civil-service regulations provided alternative means for
       relief); Malesko, 534 U.S., at 73–74, 122 S.Ct. 515 (recognizing that state tort law
       provided alternative means for relief); Minneci, supra, at 127–130, 132 S.Ct. 617
       (same).

Ziglar at 1858. An alternative remedy need not be “perfectly congruent” with Bivens. Minneci,

565 U.S. at 129. “[W]hen alternative methods of relief are available, a Bivens remedy usually is

not.” Ziglar, 137 S. Ct. at 1863 (citing cases).

       The Court need not examine all alternative existing processes, and the Court need not

“parse the specific applicability of th[e] web of . . . remedies [available] in [plaintiff’s]

circumstances,” in order to decline inferring a new remedy. Liff v. Office of Inspector Gen. for

U.S. Dep’t of Labor, 881 F.3d 912, 921 (D.C. Cir. 2018). So long as plaintiff had an “avenue for

some redress, bedrock principles of separation of powers foreclose . . . new substantive liability.”

Malesko, 534 U.S. at 59. These alternative remedies are sufficient to counsel hesitation here. See,

Vega, 881 F.3d at 1153-54. Because adequate alternative remedies existed here, the Court need

not address whether any other special factors counsel hesitation. See, Id. at 1153.

III.   CONCLUSION

       For the reasons set forth above, Plaintiff’s sole remaining claim is dismissed.

SO ORDERED.

Dated: Brooklyn, New York                                                 /s/
       March 31, 2019                                            DORA L. IRIZARRY
                                                                    Chief Judge




                                                   11
